DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the step of “attaching the multifunction money clip to an article of clothing using a small clip attached to the second plate.” In a previous section, the claim recites “a pocket clip located on the second plate.” It is unclear if the terms “small clip” and “second clip” refer to the same element. Applicant’s specification appears to disclose only a single clip on the second plate which is alternatively referred to as both a small clip and a pocket clip. For the purposes of this examination, the claim will be read as requiring attaching to an article of clothing “using the pocket clip” as this appears to be applicant’s intent. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites “the second clip is extendtable out from the thin plate body.” However, claim 1 already recites “the second clip configured to selectively extend from the thin plate body.” These limitations are substantially the same and therefore claim 5 fails to limit the subject matter of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2015/0059937, previously cited) in view of Roman (US 4903745, previously cited).
Regarding claim 1, Singer teaches a multifunction money clip, comprising: a thin plate body portion (elements 907, 901; fig 9) having an internal area (between elements 901, 907); a plurality of rotationally extendable tools (914-916), located in the internal area; a first clip attached to a first side of the thin plate body portion (unlabeled in fig 9; shown in detail in fig 1), the first clip located such that the clip is configured to trap items between the first side of the thin plate body portion and the first clip (shown holding item in fig 2). Singer does not teach a second clip. Roman teaches a multifunction money clip including a first clip (60) on a first side and a second clip (52) attached to a second side (58; fig 8) of a thin plate body portion, the .
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer and Roman as applied to claim 1 above, and further in view of Wise (US 4784199, previously cited).
Regarding claim 2, Singer, as modified, teaches all the elements of claim 1 as described above. Singer further teaches the first clip includes a double clip, a first portion of the double clip opening in a first direction (fig 1; opening at 107). Singer does not teach the double clip including a second portion opening in a second direction opposite the first direction. Wise teaches a multifunction money clip including a double clip with a first portion (30) of the double clip opening in a first direction (fig 8, opens upward between 26 and 30) and a second portion (32) of the double clip opening in a second direction, opposite the first direction (fig 8, opens downward between 32 and 30), and configured to trap items between the second clip portion and the first clip portion (in space between elements 32 and 30). It would have been obvious 
Regarding claims 3-4, Singer, as modified, teaches all the elements of claim 2 as described above. Singer further teaches the first portion of the double clip is located nearer to the thin plate body than the second portion of the double clip (when the second portion of Wise is applied; shown in fig 7 of Singer); and wherein the first portion of the double clip has upturned ends (103, 104) forming an incline for the insertion of items (fig 1 of Singer; ends 103 and 104 are both upturned at 102).
Regarding claim 5, this limitation has been addressed in the rejection of claim 1 above (see 112d rejection above). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, and Wise as applied to claim 5 above, and further in view of Rivera (US 2005/0150333, previously cited).
Regarding claim 6, Singer, as modified, teaches all the elements of claim 5 as described above. Singer further teaches the plurality of rotationally extendable tools includes a bottle opener tool ([0025]; multiple tools are listed, including a bottle opener). Singer does not teach a box opener or can opener tool. Rivera further teaches the multifunction tool including a box opener tool (108; fig 5) and a can opener tool (62; fig 4; [0058]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make two of the tools of Singer a box opener tool and can opener tool as taught by Rivera, as these tools . 
Claims 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, Wise, and Rivera as applied to claim 6 above, and further in view of Dallas et al (US 2004/0003472, previously cited).
Regarding claims 7 and 8, Singer, as modified, teaches all the elements of claim 6 as described above. Singer does not teach the can opener includes a narrowed Philips head screwdriver or flat head screwdriver at an end of the tools. Dallas teaches a multifunction tool including a can opener (fig 1; topmost tool 16) including a narrowed Philips head screw driver at an end (fig 1); and a bottle opener tool (bottommost tool 16) including a narrowed flat head screw driver at an end (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the Philips and flat head screw drivers on the ends of the can opener and bottle opener tools as taught by Dallas in order to provide the tool of Singer with the function of assisting a user in driving screw type fasteners.
Regarding claims 9 and 10, Singer, as modified, teaches all the elements of claim 8 as described above. Singer further teaches an internal frame (905) located in the internal area (fig 9); wherein the internal frame includes a stop (edges) for preventing the over-rotation of at least one of the plurality of rotationally extendable tools ([0048]).
Regarding claims 11, Singer, as modified, teaches all the elements of claim 10 as described above. Singer further teaches a spring (springs 917-919), the spring oriented in the internal area (fig 9) such that the spring interacts with one of the plurality of rotationally extendable tools, preventing the tool from extending ([0048]). Singer does not teach that the 
Regarding claims 12, Singer, as modified, teaches all the elements of claim 11 as described above. Singer does not teach a spacer. Roman further teaches a spacer (64), the spacer positioned to assist the second clip to extend from the thin plate body portion and hold the second clip to the thin plate body portion (col 3, lines 55-68). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the spacer of Roman to the aperture in the frame of Singer in order to provide an engagement for the second clip as taught by Roman (col 3, lines 55-68).
Regarding claim 13, Singer, as modified, teaches all the elements of claim 12 as described above. Rivera further teaches the box opener includes a hooked end (fig 5; end of tool 108) and a notch (174) positioned and configured to rest against the stop when the box opener is extended ([0083]).
Regarding claim 14, Singer, as modified, teaches all the elements of claim 13 as described above. Singer and Rivera teach the can opener, bottle opener and box opener comprise the individual tools (see rejection of claim 6 above), but do not teach a particular 
Regarding claim 15, Singer, as modified, teaches all the elements of claim 14 as described above. While Singer does not teach a specific total thickness of the thin plate body portion being between 2 and 5 millimeters, Singer does teach the thickness of the elements making up the thin plate body portion and the space between are on the order of 1-2 millimeters and that the thickness can be selected based on the desired durability, rigidity and the width of the desired tools ([0026-0027]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the thin plate body portion between 2 and 5 millimeters thick in order to provide the desired durability, rigidity and to house the desired tools as taught by Singer.
Regarding claim 16-17, Singer, as modified, teaches all the elements of claim 15 as described above. Singer further teaches the plurality of rotationally extendable tools are each connected to the thin plate body portion via one of a plurality of pivot points (902-904); the plurality of pivot points hold a first plate side and a second plate side of the thin plate body portion together ([0048]) and the plurality of pivot points are located proximate to the corners of the thin plate body portion (fig 9).
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US  2015/0059937, previously cited) in view of Wise (US 4784199, previously cited) and further in view of Roman (US 4903745, previously cited).
Regarding claim 18, Singer teaches a multifunction money clip, comprising: a first plate (901), a second plate (907) connected to the first plate via a plurality of connectors (902-904, 911-913) at the corners of the first and second plate (fig 9), the first and second plate forming an internal area (between elements 901, 907); a spacer (905) positioned within the internal area; a plurality of tools (914-916), each rotationally connected to the first and second plate via one of the plurality of connectors ([0048]), the plurality of tools located in the internal area when retracted (fig 9); a double clip located on the first plate (unlabeled in fig 9; shown in detail in fig 1), a first portion of the double clip opening in a first direction (fig 1; opening at 107) and configured to trap items between the first plate and the clip (shown holding item in fig 2). Singer does not teach the double clip including a second portion opening in a second direction opposite the first direction. Wise teaches a multifunction money clip including a double clip with a first portion (30) of the double clip opening in a first direction (fig 8, opens upward between 26 and 30) and a second portion (32) of the double clip opening in a second direction, opposite the first direction (fig 8, opens downward between 32 and 30), and configured to trap items between the second clip portion and the first clip portion (in space between elements 32 and 30). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the second portion of Wise to the clip of Singer in order to achieve the predictable result of providing multiple spaces for holding items and for attaching to clothing as taught by Wise (col 3, lines 9-36). Singer does not teach a slot disposed in the 
Regarding claim 20, Singer teaches a method of using a multifunction money clip, comprising: providing a multifunction money clip including a first plate (901), a second plate (907) connected to the first plate via a plurality of connectors (902-904, 911-913) at the corners of the first and second plate (fig 9), the first and second plate forming an internal area (between elements 901, 907); a spacer (905) positioned within the internal area; a plurality of tools (914-916), each rotationally connected to the first and second plate via one of the plurality of connectors ([0048]), the plurality of tools located in the internal area when retracted (fig 9); a double clip located on the first plate (unlabeled in fig 9; shown in detail in fig 1), a first portion of the double clip opening in a first direction (fig 1; opening at 107) and configured to trap items between the first plate and the clip (shown holding item in fig 2), placing at least one item selected from a cad and money in the first portion of the double clip . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Wise, and Roman as applied to claim 18 above, and further in view of Rivera (US 2005/0150333, previously cited).
Regarding claim 19, Singer, as modified, teaches all the elements of claim 18 as described above. Singer further teaches the plurality of rotationally extendable tools includes a bottle opener tool ([0025]; multiple tools are listed, including a bottle opener). Singer does not teach a box opener or can opener tool. Rivera teaches the multifunction tool including a box opener tool (108; fig 5) and a can opener tool (62; fig 4; [0058]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make two of the tools of Singer a box opener tool and can opener tool as taught by Rivera, as these tools are commonly used in multifunction tools, achieving the predictable result of assisting a user in opening boxes and cans.
Response to Arguments
Applicant's arguments filed 4 Jan 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the claimed second clip (pocket clip) being extendable from the thin plate body portion. However, the newly relied upon Roman reference is being provided to teach this limitation. As detailed above, Roman teaches a second clip which adjustably extends from the thin plate body portion by sliding within a slot in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar clips are cited including those with sliding clips (e.g. US 2017/0019512).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723